TORRUELLA, Circuit Judge,
concurring.
Although I believe that Meléndez-San-tana was correctly decided, I write separately to address some of my brethren’s discomfiture about the structural error rationale and plain error review in that case.
As we noted in Meléndez-Santana, “Article III of the Constitution vests responsibility for resolving cases and controversies with the courts.... [T]his responsibility requires ‘both the appearance and the reality of control by Article III judges over the interpretation, declaration, and application of federal law1 to maintain ‘the essential, constitutional role of the judiciary.’ ” 353 F.3d at 101 (citing Pacemaker Diagnostic Clinic of Am., Inc. v. Instromedix, Inc., 725 F.2d 537, 544 (9th Cir.1984)(Kennedy, J.)). An “improvident delegation” of judicial authority to a probation officer can erode the judiciary’s “essential role”; thus, separation of powers forbids courts from delegating their Article III responsibilities. Id. Although this “general principle does not ... prohibit courts from using nonjudicial officers to support judicial functions,” courts must “retain[ ] and exercise[ ] ultimate responsibility.” Id. (internal citations omitted). We therefore held that the court improvidently delegated its judicial function in Meléndez-Santana because, instead of simply charging the probation officer with managing the administrative details of defendant’s drug treatment, the court delegated its judicial function of deciding whether defendant had to undergo treatment. Id. at 101-02. We also held that given the clear Congressional mandate of 18 U.S.C. § 3583(d), the court plainly erred in delegating to the probation officer the discretion to order an unlimited number of drug tests. That statute “requires courts to determine the maximum number of drug tests to be performed beyond the statutory minimum of three, with probation officers permitted to decide the number of tests to be performed within the range established by the court.” Id. at 106.
Although my brethren agree with Me-léndez-Santana’s principal holding — that the district court in that case improperly delegated its authority to set certain drug testing conditions — they are chagrined by the court’s approach. That is, they fault the court for finding “structural error” and for giving “lip service to plain error review ... without undertaking any further analysis.”
However, if my brethren agree with Me-léndez-Santana’s holding — that Section *2623583 clearly imposes on the courts the duty to determine the maximum number of drug tests to be performed — then the statutory grant to the court must be read as exclusive because “the imposition of a sentence, including any terms of probation or supervised release, is a core judicial function.” United States v. Johnson, 48 F.3d 806, 808 (4th Cir.1995); see also Ex parte United States, 242 U.S. 27, 41, 37 S.Ct. 72, 61 L.Ed. 129 (1916) (imposition of punishment is a judicial function); Whitehead v. United States, 155 F.2d 460, 462 (6th Cir. 1946) (“[fjixing the terms and conditions of probation is a judicial act which may not be delegated”), cert. denied, 329 U.S. 747, 67 S.Ct. 66, 91 L.Ed. 644 (1946). Unlike my brethren, I believe that delegating core sentencing decisions, like the one at issue here, infects the criminal proceeding as a whole and implicates its fundamental fairness. See, e.g., United States v. Mohammad, 53 F.3d 1426, 1439 (7th Cir.1995) (stating that the delegation of a “serious sentencing decision from a judicial officer to another deprives the defendant of a substantial right” and constitutes a “serious structural defect” affecting the integrity of judicial proceedings). In the context of determining the manner in which restitution is to be paid, for example, a majority of our sister courts have prohibited the delegation of core judicial functions to probation officers. See United States v. Porter, 41 F.3d 68 (2nd Cir.1994) (sentencing court cannot delegate decisions as to the scheduling and size of restitution installment payments); United States v. Graham, 72 F.3d 352, 357 (3d Cir.1995) (district court “improperly delegated to the probation officer the determination of the timing of the restitution installment payments”); United States v. Johnson, 48 F.3d 806, 809 (4th Cir.1995) (“making decisions about the amount of restitution ... is a judicial function and therefore is non-delegable”); United States v. Albro, 32 F.3d 173 (5th Cir.1994) (although a court is free to receive and consider recommendations from probation officer, the court itself must designate the timing and amount of payments); United States v. Gio, 7 F.3d 1279, 1292-93 (7th Cir.1993) (district court may not, after fixing the amount of restitution, delegate ultimate authority for determining amounts of installments to probation officer); United States v. McGlothlin, 249 F.3d 783, 785 (8th Cir.2001) (district court must set the manner of payments and length of time over which restitution payments shall be made); United States v. Overholt, 307 F.3d 1231, 1255 (10th Cir. 2002) (delegation to the Bureau of Prisons and probation officer authority to set payment schedule of restitution is “improper and constitutes plain error”).
Under the same analysis, and contrary to my brethren’s views, I believe that similar “improvident delegation” of a sentencing decision is plainly erroneous per se. That is, allowing a federal court to delegate its Article III responsibilities, especially core sentencing decisions like the one at issue here, both affects a “defendant’s substantial rights” and “seriously impairs the fairness, integrity, or public reputation of judicial proceedings.” See, e.g., United States v. Pandiello, 184 F.3d 682, 688 (7th Cir.1999) (permitting a judge to delegate authority over a “core sentencing decision ... deprives the defendant of a substantial right and constitutes a serious structural defect affecting the integrity of the judicial proceedings”) (internal quotation marks omitted); Albro, 32 F.3d at 174 n. 1 (concluding that “the unauthorized delegation of sentencing authority from an Article III judicial officer to a non-Artiele III official affects substantial rights and constitutes plain error” in the context of restitution payments); Overholt, 307 F.3d at 1255 (holding that delegation to proba*263tion officer “is improper and constitutes plain error”).
In sum, I believe that Meléndez-Santa-na was correctly decided. Delegating core sentencing functions, such as the one at issue here, erodes the judiciary’s role under Article III and, as such, constitutes plain error by violating defendant’s substantial rights and affecting the reputation of judicial proceedings.